DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In paragraph 8 line 2, “un” should be --an--.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 8,109,779).  
Wu discloses an electrical apparatus comprising: a housing accommodating an electrical device (mating device, not shown); and  5a connector (100) connected to an outer surface of the housing, wherein the connector comprises: a connector body (2) including a terminal (222/212) electrically connected to the electrical device; an upper shell (52) covering a back surface of the connector body; a lower shell (423) fixed to a lower portion of the connector body and to which a shield tube (60) 10surrounding a cable (61) connected to the terminal is fixed; and a guard plate (main wall of 42) fixed to the lower shell and extending between the upper shell and the connector body, the guard plate having an upper end and a lower end, wherein the guard plate is supported only at the lower end by the lower shell (423), and the upper end of the guard plate is a free end (free/away from the lower shell).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Maesoba et al. (US 10,103,498).
Regarding claim 2, Maesoba teaches the upper shell is made of resin (30, synthetic resin) or aluminum, and the lower shell is made of a metal (copper/copper alloy) having a higher strength than the upper shell. It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use common materials, such as resin and copper, as taught by Maesoba, in order to provide effective and economical insulation and conductivity.  

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant's arguments regarding claim 1, please note that Wu discloses the guard plate supported only at the lower end by the lower shell, i.e. the 
In response to applicant's argument that Wu cannot achieve the advantages describe in the specification, it is noted that the features upon which applicant relies (i.e., such that the guard plate can be deflected when its upper portion is subjected to a load) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
In response to Applicant's arguments that that Wu “has a U-shaped cross-section” and thus not a flat upper portion, please note that an overall U-shaped cross-section does not preclude that at least a portion be flat. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833